          Case 2:20-cr-00043-RGD-DEM Document 10 Filed 06/26/20 Page 1 of 1 PageID# 24

AO 442 (Rev 1 1/1 1) Arrest Warrant




                                         United States District Court
                                                                  for the

                                                        Eastern District of Virginia                       C'i
                      United States of America
                                 V.

                        Stephen Lee Salyer                                  Case No, 2:20cr43

                                                                                        fiO IU3S1S7
                             Defendant


                                                       ARREST WARRANT

To:       Any authorized law enforcement officer

         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested) Stephen Lee Salyer
who is accused of an offense or violation based on the following document filed with the court:

^ Indictment               □ Superseding Indictment         □ Information       □ Superseding Information             □ Complaint
□ Probation Violation Petition               □ Supervised Release Violation Petition      □ Violation Notice          □ Order of the Court

This offense is briefly described as follows:
  T.I8 use 2252(a)(2) - Receipt of Imagine of Minors Engaging in Sexually Explicit Conduct (Count One et al)




Date:          06/19/2020
                                                                                           Issuing ojftcer 's signature


City and state:          Norfolk, Virginia                                        Douglas E. Miller, U.S. Magistrate Judge
                                                                                             Printed name and title



                                                                  Return                                                            f
          This warrant was received on (date) ^ /'                      , and the persom^^Ss arrest^ ^aie)
at (city and state)



Date:                 >4 / '^
                                                                                        I—At testing officer's stature


                                                                                             Printed name and title
